1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER
3
     Assistant United States Attorney
     Chief, Tax Division
                                                          JS-6
     JOHN D. ELLIS (Cal. Bar No. 322922)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-2740
           Facsimile: (213) 894-0115
7          E-mail: john.ellis3@usdoj.gov
8    Attorneys for Plaintiff
     United States of America
9
10                              UNITED STATES DISTRICT COURT
11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                    SOUTHERN DIVISION
13   UNITED STATES OF AMERICA,                     No. 8:19-cv-00558-JVS (ADSx)
14                 Plaintiff,
                                                   Order of Permanent Injunction
15                        v.
16   GILBERTO CORNEJO GONZALEZ,
17                 Defendant.
18
19         Plaintiff United States of America (United States) filed a complaint for permanent
20   injunction and other relief (complaint) under 26 U.S.C. § 7402, 7407, and 7408 against
21   defendant Gilberto Cornejo Gonzalez (Gonzalez), individually and doing business as Gil
22   Income Tax. Gonzalez consents to the entry, without further notice, of this permanent
23   injunction.
24         It is accordingly ORDERED AND DECREED that:
25         1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340
26   and 1345 and 26 U.S.C. §§ 7402(a), 7407, and 7408(a).
27         2.      Pursuant to 26 U.S.C. §§ 7402, 7407, and 7408, Gonzalez, either
28   individually or through Gil Income Tax, and anyone in active concert or participation
1    with him, are PERMANENTLY ENJOINED, directly or indirectly, or by use of any
2    means or instrumentality, from:
3          A.     acting as a federal tax return preparer or requesting, assisting in, or directing
4    the preparation or filing of a federal tax return for any person or entity other than
5    Gonzalez or his legal spouse;
6          B.     representing in any capacity any person or organization whose tax liabilities
7    are under Internal Revenue Service (IRS) examination or investigation;
8          C.     owning, managing, controlling, working for, profiting from, or volunteering
9    for any business, entity, or organization engaged in tax return preparation or filing;
10         D.     using, maintaining, renewing, obtaining, transferring, selling, or assigning
11   any preparer tax identification number (PTIN) or electronic filing identification number
12   (EFIN);
13         E.     engaging in any activity subject to penalty under 26 U.S.C. §§ 6694, 6695,
14   6700, or 6701, including preparing or assisting in the preparation of a document relating
15   to a matter material to the internal revenue laws that includes a position they know or
16   should know would result in the understatement of another person’s tax liability;
17         F.     engaging in any other conduct that is subject to penalty under the Internal
18   Revenue Code (Title 26, U.S.C.) or which interferes with the proper administration and
19   enforcement of the internal revenue laws; and
20         G.     obtaining, using, or retaining any other person’s social security number
21   (SSN), individual taxpayer identification number (ITIN), or any other federal tax
22   identification number or federal tax return information in any way for any purpose
23   without that person’s express written consent.
24         IT IS FURTHER ORDERED that Gonzalez will, within 30 days of this order:
25         A.     Surrender, pursuant to 26 U.S.C. § 7402, all existing PTINs or EFINs
26   registered in his or Gil Income Tax’s name or in any name used for any purpose by
27   Gonzalez; and
28
                                                   2
1          B.     Surrender his certifying acceptance agent (CAA) registration pursuant to 26
2    U.S.C. § 7402.
3          IT IS FURTHER ORDERED that the United States will be allowed full post-
4    judgment discovery to monitor compliance with this injunction.
5          IT IS FURTHER ORDERED that the Court will retain jurisdiction over this
6    action for purposes of implementing and enforcing the final judgment and any additional
7    orders necessary and appropriate to the public interest.
8          IT IS SO ORDERED.
9
10
11    Dated: May 09, 2019
                                                HONORABLE JAMES V. SELNA
12                                              UNITED STATES DISTRICT JUDGE
13
14
15
16
17   Respectfully submitted,
18
19   NICOLA T. HANNA
     United States Attorney
20   THOMAS D. COKER
     Assistant United States Attorney
21   Chief, Tax Division

22   /s/ John D. Ellis
     JOHN D. ELLIS
23   Assistant United States Attorney

24
25
26
27
28
                                                  3
